Title: To Thomas Jefferson from Albert Gallatin, 4 April 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
                     
            Treasury Department 4th April 1803
          
          I have the honor to enclose the copy of a letter from Samuel Hay one of the commissioners for the direct tax in South Carolina. As the assessment is not yet completed in that State, and the principal cause of the delay has been the difficulty of finding gentlemen who would accept the office, the propriety of appointing the gentlemen recommended by Mr Hay is respectfully submitted.
          I have the honor to be with great respect Sir Your most obedt. Servt.
          
            Albert Gallatin
          
         